DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s filing on 25 June 2020.
Claims 1 – 5 are pending.  

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 25 June 2020 and 2 February 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:
Regarding claim 1, line 12, the limitation, “sides”, should read “sides of the attaching members” to clarify the limitation;
Regarding claim 1, line 16, the limitation, “cooing air”, should read “cooling air” to correct a spelling error; and
  Regarding claim 3, line 3, the limitation, “cooling air”, should read “the cooling air” to refer to the previously recited limitation, “coo[l]ing air”, in claim 1, line 16.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 – 5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, the limitation, “a step provided above the connecting terminal”, is indefinite because the claim gives no frame of reference as to what is above.  That is, the invention is directed towards an electric handheld power tool and a power tool can be manipulated into many different orientations thus the term, “above”, is ambiguous unless a specific orientation is specified.  For the purpose of compact prosecution, the examiner interprets the limitation, “a step provided above the connecting terminal”, to mean “a step provided adjacent to the connecting terminal”.  Please note, since claims 2 – 5 depend upon claim 1, claims 2 – 5 are likewise rejected under 35 USC §112(b) for indefiniteness.

Regarding claim 2, the limitation, “a top surface of the step is an inclined surface having a center higher than sides”, is indefinite because the claim gives no frame of reference as to what is the top.  That is, the invention is directed towards an electric handheld power tool and the power tool can be manipulated into many different orientations thus the term, “top”, is ambiguous unless a specific orientation is specified.  Moreover,  the plain meaning of the term, “higher”, is a comparator of high or “having specific height or elevation” – Merriam Webster dictionary, and since the power tool can be manipulated into many different orientations thus the term, “higher”, is ambiguous unless a specific orientation is specified.  For the purpose of compact prosecution, the examiner interprets the limitation, “a top surface of the step is an inclined surface having a center higher than sides”, to mean “a surface of the step is an inclined surface having a center greater than sides”.
 
Regarding claim 2, the limitation, “sides” is indefinite because it is ambiguous as what sides are referred.  That is, it is ambiguous whether the limitation refer to “sides [of the attachment members]” previously recited in claim 1, line 12 and line 13, or different sides not previously recited.  For the purpose of compact prosecution, the examiner interprets the limitation, “sides”, to mean “sides of the surface of the step”.

Regarding claim 3, the limitation, “an intake port is provided above the attaching member”, is indefinite because the claim gives no frame of reference as to what is above.  That is, the invention is directed towards an electric handheld power tool and a power tool can be manipulated into many different orientations thus the term, “above”, is ambiguous unless a specific orientation is specified.  For the purpose of compact prosecution, the examiner interprets the limitation, “an intake port is provided above the attaching member”, to mean “an intake port is provided adjacent to the attaching member”.  

Regarding claim 4, the limitation, “the working unit attached to a top end of the operating rod”, is indefinite because the claim gives no frame of reference as to what is the top.  That is, the invention is directed towards an electric handheld power tool and a power tool can be manipulated into many different orientations thus the term, “top”, is ambiguous unless a specific orientation is specified.  For the purpose of compact prosecution, the examiner interprets the limitation, “the working unit attached to a top end of the operating rod”, to mean “the working unit attached to a working end of the operating rod”.  Please note, since claim 5 depends upon claim 4, claim 5 is likewise rejected under 35 USC §112(b) for indefiniteness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

[AltContent: textbox (C)]Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over McCue et al. (US 2019/0358801 A1), hereinafter McCue, in view of Ogura et al. (US 8786254 B2), hereinafter Ogura. 
	
Regarding claim 1, McCue discloses an electric handheld working machine comprising a housing (50, 54, fig. 4) including a motor (62, fig. 10) as a drive source of a working unit (10, 14, 18, 22, figs. 2A – 2D); an operating handle (78, fig. 3); and attaching members (70, fig. 12) provided on an outer surface of the housing (50, 54) and configured to attach a battery (74, fig. 12) to supply electric power to the motor (62) ([0061]).
Ogura does not explicitly disclose the attaching members including a connecting terminal connected to the battery, a step provided adjacent the connecting terminal and configured to function as a drainage path to drain drops of water to sides; and openings formed in the sides of the attaching members to communicate with the drainage path, wherein the openings communicate with a cooling air flow path configured to allow cooling air to flow through a gap between a back surface of the battery attached to the attaching members and the outer surface between the attaching member.
However, Ogura teaches the attaching members (15, fig. 8) including a connecting terminal (16, fig. 1) connected to the battery (B, fig. 1), a step (A, annotated fig. 8) provided adjacent the connecting terminal (16, fig. 8) and configured to function as a drainage path (36, fig. 8 – fig. 8 shows the sides of step A form a portion of the groove portions 36) to drain drops of water to sides (Col. 7, ll. 43 – 50); and openings (29, fig. 8) formed in the sides (21, fig. 8) of the attaching members (15) to communicate with the drainage path (36), wherein the openings (29) communicate with a cooling air flow path (air flow path from drain ports 29A to groove portions 36) configured to allow cooling air to flow through a gap between a back surface of the battery (B) attached to the attaching members (15) and the outer surface (31, fig. 8) between the attaching member (15) (Col. 9, l. 47 – col. 10, l. 8 describes water in the exposed step portion 22 draining into the drain ports 29A onto the upper surface 31 and col. 9, ll. 20 – 25 describes water below the bottom surface of the battery B and on the upper surface 31 draining via the groove portions 36 toward the ground surface.  While the reference describes a drainage path for water, one having ordinary skill in the art would recognize that cooling air can also flow via drain ports 29A, along the gap between the bottom surface of the battery B and the upper surface 31, and groove portions 36).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the electric handheld working machine, as disclosed by McCue, with the attaching members including a connecting terminal connected to the battery, a step provided adjacent the connecting terminal and configured to function as a drainage path to drain drops of water to sides; and openings formed in the sides of the attaching members to communicate with the drainage path, wherein the openings communicate with a cooling air flow path configured to allow cooling air to flow through a gap between a back surface of the battery attached to the attaching members and the outer surface between the attaching member, as taught by Ogura, with the motivation to drain excess water and dust retained or accumulated in the recessed portion of the exposed step portion (Col. 3, ll. 37 – 39).

Regarding claim 2, McCue, as modified by Ogura, discloses the invention as recited in claim 1.
The modified McCue further discloses a surface (Ogura – B, annotated figs. 6, 8) of the step (Ogura – A, annotated fig. 8) is an inclined surface (best seen in fig. 8) having a center (Ogura – at the point shown by arrow A, B, annotated fig. 8) greater than sides (Ogura – C, annotated figs 6, 8) of the surface (Ogura – B) of the step (Ogura – A).

Regarding claim 4, McCue, as modified by Ogura, discloses the invention as recited in claim 1.
The modified McCue further discloses the housing (McCue – 50, 54, fig. 4) is connected to a base end (McCue - 34, fig. 3) of the operating rod (McCue – 34, 178, figs. 2A – 2D, 3); and the motor (McCue – 62, fig. 10) drives the working unit (McCue – 10, 14, 18, 22, figs. 2A – 2D) attached to a working end (McCue – 178, figs. 2A – 2D) of the operating rod (McCue – 34, 178) via a drive shaft (McCue – 86, 182, fig. 37) in the operating rod (McCue – 34, 178).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McCue et al. (US 2019/0358801 A1), hereinafter McCue, in view of Ogura et al. (US 8786254 B2), hereinafter Ogura, in further view of Glauning (US 2012/0327573 A1).

Regarding claim 3, McCue, as modified by Ogura, discloses the invention as recited in claim 1.
The modified McCue does not explicitly disclose an intake port is provided adjacent to the attaching member to take the cooling air into the housing through the cooling air flow path.
However, Glauning teaches an intake port (116, fig. 1) is provided adjacent to the attaching member (110, fig. 1) to take the cooling air into the housing (105, fig. 1) through the cooling air flow path ([0039] describes air stream 170 may be generated only periodically upon detection of moist surrounding conditions wherein one having ordinary skills in the art would recognize that when fan 109 is not operating, cooling air can enter the opening 116 into the housing 105).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the electric handheld working machine, as disclosed by the modified McCue, with an intake port is provided adjacent to the attaching member to take the cooling air into the housing through the cooling air flow path, as taught by Glauning, with the motivation to use the air stream for cleaning and/or drying the connecting and contact elements of an electrical device as well as an associated battery pack for a plurality of various devices in a simple manner ([0022]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McCue et al. (US 2019/0358801 A1), hereinafter McCue, in view of Ogura et al. (US 8786254 B2), hereinafter Ogura, in further view of Matsuo Katsuya (JP 2016 049082); hereinafter Matsuo.

Regarding claim 5, McCue, as modified by Ogura, discloses the invention as recited in claim 4.
The modified McCue does not explicitly disclose the working unit is a reciprocating blade apparatus including a reciprocating blade member extending in a direction intersecting a longitudinal direction of the operating rod.
However, Matsuo teaches the working unit (50, figs. 1, 2) is a reciprocating blade apparatus including a reciprocating blade member (53, 54, fig. 3) extending in a direction intersecting a longitudinal direction of the operating rod (2, figs. 1, 2) (best seen in fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the electric handheld working machine, as disclosed by the modified McCue, with the working unit is a reciprocating blade apparatus including a reciprocating blade member extending in a direction intersecting a longitudinal direction of the operating rod, as taught by Matsuo, with the motivation that since the transmission unit is connected to the longitudinal middle portion of the pair of clipper blades so as to be insertable and extractable in the thickness direction, the pair of clipper blades can be disengaged from the transmission unit by releasing the connection state by the connection means enhancing the maintainability ([0015]).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        8 July 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731